DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakili (US 2002/0117224).  Regarding claim 1, Vakili discloses a mixer comprising first, second and third inlet channels (three adjacent instances of the channels defined by conduits 14,16), first and second dividing walls respectively between the first and second channels and between the second and third channels (the shared walls of the aforementioned conduits 14,16); the first dividing wall having first and second openings (two of 18) and the second dividing wall having third and forth openings (another two of 18), the first and third openings being aligned along a first axis and the second and forth openings aligned along a second axis (see Figs. 2, 3 and 8).  Regarding claim 2, the first axis is parallel to the second axis (see Figs. 2, 3 and 8).  Regarding claim 3, the first opening is in fluid communication with the first inlet channel (see Figs. 2, 3 and 8).  Regarding claim 4, the second opening is in fluid communication with the second channel (see Figs. 2, 3 and 8).  Regarding 5, the third opening is in communication with the second inlet channel (see Figs. 2, 3 and 8).   Regarding claim 6, the forth opening is in communication with the second inlet channel (see Figs. 2, 3 and 8).  Regarding claim 7, the first dividing wall includes a flange at least partially defining the first opening (see Figs. 2, 3 and 8). Regarding claim 8, a first outlet channel is aligned with the first inlet channel along a third axis (see Fig. 1; “20” is inlet and “22” is outlet).  Regarding claim 12, a second outlet channel is aligned with the second inlet channel along a fourth axis and a third outlet channel is aligned with the third inlet channel along a fifth axis (see Fig. 1; “20” is inlet and “22” is outlet). Regarding claim 13, the third, fourth and fifth axes are parallel (see Figs. 2, 3 and 8).  Regarding claim 14, the first opening is in fluid communication with the first inlet channel, the second opening is in fluid communication with second inlet channel, the third opening is in fluid communication with the third inlet channel, the fourth opening is in fluid communication with the second inlet channel (see Figs. 2, 3 and 8). Regarding claims 15 and 20, housing (3) partially bounds the first inlet channel (see Fig. 1).  Regarding claim 16, the first and second dividing walls are parallel (see Figs. 2, 3 and 8).  Regarding claim 17, the first opening is triangle shaped (see [0024]).  Regarding claim 18, the first opening is defined by a constant radius (see [0024] “circular”).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vakili (US 2002/0117224).  The mixing of Vakili was discussed above.  Vakili does not expressly state that the periphery of the wall partially defines the opening; however, [0021] explains that the location, shape and design of the opening maybe varied.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vakili (US 2002/0117224) in view of Sato et al. (US 2009/0122638).  The mixing of Vakili was discussed above.  Vakili does not disclose a guide wall separating the first inlet channel from the first outlet channel.  Sato teaches a non-planar, S-shaped guide wall (2) in addition to a dividing wall (1).  It would have been obvious to one of ordinary skill in the art to have provided a guiding wall as taught by Sato to improve mixing.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,872.  Although the claims at issue are not identical (at least due to the omission of the word “static” in the pending claims), they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the issued claims.  See especially claim 3 and 20 of the issued patent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774